Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows:
	Claim 2 has been canceled.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 7 and 12 distinguish over all of the prior art of record, as well as the newly submitted prior art in view of respective recitations of the chlorine-generating assembly being configured to move between unlocked and locked positions in which the upper portion of the assembly containing electrode plates is rotatable relative to the lower portion of the assembly comprising inlet, outlet and flow channel, such that a quarter-turn of the upper portion relative to the lower portion moves the assembly between locked and unlocked positions. Various of the prior art references comprise chlorine-generating or other similar electrode plates in an assembly and include various locking or securing mechanisms which are rotatable, however do not suggest relative rotation between upper and lower portions of the assembly as claimed.
The Obviousness Double Patenting rejection over patent 9,878,926 is obviated by the Terminal Disclaimer filed on 8/10/2021 which has been approved. The former Obviousness Double Patenting rejection over patent 10,669,171 has been withdrawn in view of recognition of the claims of ‘171 reciting locking or securing of the assembly requiring rotation of a locking collar, rather than relative rotation of upper and lower housing portions.
Claim 2 was canceled in view of its being duplicative of independent claim 7, thus canceled to avoid a Statutory Double Patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	08/10/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778